Citation Nr: 1703574	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbar spine (originally claimed as low back pain).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the Veteran's claim for service connection for a low back disability.  

It is noted for the record that in addition to the issue of service connection for a low back disability, the Veteran also filed a substantive appeal in response to a January 2013 statement of the case with respect to the issues of service connection for chronic obstructive pulmonary disease, hemoptysis, a chest condition with congestion, and cervical strain to include muscle spasms.  In December 2013, however, the Veteran formally withdrew those issues from appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the claim for service connection for low back pain has been recharacterized as noted above.  23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Preliminarily, the Board notes that there are pending FOIA requests at the AOJ for the Veteran's service treatment and personnel records.  See August 2012 Representative Letter; September 2012 Representative Letter.  A review of the claims file indicates that the Veteran's service records are absent, with the exception of the Veteran's discharge certificate.  A Formal Finding of the Unavailability of Service Records was issued in October 2006 and final notice was provided to the Veteran in November 2006.  However, in July 2012 and August 2012, the Veteran's representative indicated she had been in contact with the National Archives and Records Administration and was told that service records had been sent to three different locations; she also reported that the RO in Columbia, South Carolina was in possession of those records.  In light of this information, fulfillment of the FOIA requests by the Board would be impossible at this time.  In the interest of handling the Veteran's case in an expedient manner, the claim will be remanded to determine if additional service records exist.  

Additionally, there are outstanding records that may be pertinent to the Veteran's claim.  A March 2016 VA Memo contains a VCIP Unscannable Document(s) Placeholder indicating that a compact disc (CD) received on March 17, 2016 could not be scanned into the electronic record.  Although it is unclear what evidence the CD holds, a September 2012 letter from the Social Security Administration (SSA) suggests that the CD contains SSA disability records.  Indeed, the January 2013 Statement of the Case list of considered evidence included SSA records, however those records do not appear in the electronic claims file.  VA must obtain SSA records that may have a bearing on claims for VA benefits.  Waddell v. Brown, 5 Vet. App. 454, 457 (1993).  Accordingly, the AOJ should locate the original CD and upload the contents into VBMS.  If efforts to locate the CD are unsuccessful, then the AOJ should make attempts to obtain another copy of the pertinent records from SSA and/or the Veteran. 

The Veteran was afforded a VA examination in December 2013.  For the following reasons, further medical development is required.  First, the examiner only diagnosed the Veteran with lumbago, and confined her opinion to that condition.  However, an October 2012 VA Radiology Report shows degenerative joint disease with mild degenerative stenosis.  Second, there are deficiencies with respect to the examiner's opinion.  The Veteran reported that during service he was given medications for back pain he experienced after lifting heavy barrels.  He also reported that he has had back pain since service.  The examiner noted that service medical records were not available for review and concluded that the back disability was not related to service without more evidence indicating that it occurred in service or after service.  However, a medical examiner cannot rely solely on the absence of medical records corroborating an in-service injury to conclude that there is no relationship between a disability and service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  Finally, the examiner's opinion may be based on an incomplete record in light of possible outstanding service records.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating that a medical opinion based on incomplete records is of limited probative value).  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, remand is warranted to obtain an addendum opinion that addresses all of the Veteran's diagnoses and considers his lay statements, as well as any newly obtained service treatment records.  

In the November 2016 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's Military Occupational Specialty (MOS) as a Smoke and Flame Specialist is categorized as a heavy job class.  In support of this contention, the representative stated that Smoke and Flame Specialists exerted up to 100 pounds of force occasionally; up to 50 pounds of force frequently; and/or in excess of 20 pounds of force constantly to move objects, citing treatise evidence from MDGuidelines.  On remand, the clinician should address this contention.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service treatment and personnel records from his service with the Army from all appropriate sources, including but not limited to the Veteran's unit; the National Personnel Records Center (NPRC) or the Records Management Center (RMC); the RO in Columbia, South Carolina; and any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If records are unavailable, a negative reply is requested and should be associated with the electronic file.

2.  Thereafter, fulfill the Veteran's pending FOIA requests that were received in August 2012 and September 2012.

3.  Determine what documents are contained on the CD described in the March 2016 VCIP Unscannable Document(s) Placeholder.  To the extent possible, obtain copies of the documents that are on the CD and associate them with the Veteran's electronic record.  If readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

Further, if efforts to obtain documents from the CD are unsuccessful, then request directly from SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

4.  Obtain VA treatment records not already of record relating to the Veteran's claim.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

5.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

6.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion.  The clinician is requested to review the electronic claims file, to include this remand.  If the clinician determines that an examination is required in order to provide the requested opinion, one should be scheduled.  Following review of the claims file, the clinician should respond to the following:

a)  Identify any diagnosed back disability, including degenerative joint disease and mild degenerative stenosis as noted in the October 2012 VA Radiology Report.

b)  State whether any diagnosed back disability is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service.  Please provide a complete explanation for the opinion.

The Veteran contends that his back disability began in service and that he was given medication while in service.  The Veteran is competent to attest to factual matters of which he has firsthand knowledge.  In providing the requested opinion, the clinician must consider the Veteran's statements.  The Board stresses that if the Veteran's reported history is discounted, the clinician should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  Dalton, 21 Vet. App. at 40.

Additionally, the clinician should reconcile his or her opinion with the MDGuidelines treatise evidence cited in the November 2016 Informal Hearing Presentation, which stated that Smoke and Flame Specialists exerted up to 100 pounds of force occasionally; up to 50 pounds of force frequently; and/or in excess of 20 pounds of force constantly to move objects.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

If the clinician is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


